Name: Council Regulation (EEC) No 1758/91 of 17 June 1991 amending Regulation (EEC) No 599/91 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet Union
 Type: Regulation
 Subject Matter: financial institutions and credit;  trade;  foodstuff;  political geography;  agricultural activity
 Date Published: nan

 Avis juridique important|31991R1758Council Regulation (EEC) No 1758/91 of 17 June 1991 amending Regulation (EEC) No 599/91 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet Union Official Journal L 158 , 22/06/1991 P. 0004 - 0004 Finnish special edition: Chapter 11 Volume 17 P. 0029 Swedish special edition: Chapter 11 Volume 17 P. 0029 COUNCIL REGULATION (EEC) No 1758/91 of 17 June 1991 amending Regulation (EEC) No 599/91 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet UnionTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 599/91 (2) introduces a credit guarantee for the Soviet Union to import agricultural products and foodstuffs from the Community; whereas, at the request of the recipient country, the conditions for the reimbursement of loans originally provided for should be altered in order to take account of commitments entered into previously, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 599/91 shall be replaced by the following: 'Article 3 The credit for which repayments are covered by the guarantee may not exceed ECU 500 million. Reimbursement shall involve three instalments of an equal amount, paid 20, 31 and 42 months from the signing of the agreement provided for in Article 2. Interest shall be paid every six months. The first interest payment shall be made six months after the end of the drawing period. The credit, guaranteed by the Community, shall be backed by a payment and transfer guarantee of a Soviet body empowered to cover sovereign risk and to authorize foreign currency transfers. The period for drawing upon the credit shall be limited to six months as from the date of signing of the agreement provided for above. This loan may be drawn upon in tranches. Payment of these tranches shall depend upon the degree to which the Soviet Union complies with the provisions of the agreement referred to above and with the conditions laid down for granting the guarantee.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1991. For the Council The President J. F. POOS (1) OJ No C 158, 17. 6. 1991. (2) OJ No L 67, 14. 3. 1991, p. 21.